Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 13, 2021

                                     No. 04-21-00087-CV

 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY and Post Oak Clean Green,
                             Inc.,
                           Appellants

                                              v.

       GUADALUPE COUNTY GROUNDWATER CONSERVATION DISTRICT,
                             Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-1245-CV-C
                         Honorable W.C. Kirkendall, Judge Presiding

                                       ORDER

        Having considered the motion for emergency relief filed by Post Oak Clean Green, Inc.
on October 12, 2021, we GRANT the motion pursuant to Texas Rule of Appellate Procedure
29.3. TEX. R. APP. P. 29.3 (authorizing the appellate court to make any temporary orders
necessary to preserve the parties’ rights until disposition of the appeal). It is ORDERED that,
during the pendency of this interlocutory appeal, Guadalupe County Groundwater Conservation
District is prohibited from taking any action to assess or enforce a fine or other penalty
(including, but not limited to, holding a show cause hearing and/or suspending a permit) and
from initiating a separate lawsuit for noncompliance based on Post Oak Clean Green, Inc.’s
purported violation of the District’s Rule 8.1 which is the subject of the pending appeal.

       It is so ORDERED on this 13th day of October, 2021.

                                                                    PER CURIAM




       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court